PARDEE, J.
Epitomized Opinion
Jacoby was arrested for violating the pure food ret. The affidavit charging him with the offense, ji substance, charged taht the defendant unlawfully sold hamburger steak which contained an added sulphite whereby the said hamburger was colored md made to appear better and of greater value than it really was, contrary to the statute. Defendant was convicted in both the municipal court md the common pleas court. Error was prosecuted to the court of appeals upon the grounds that the iffidavit was uncertain and indefinite and that the ¡udgment was not sustained by the evidence. Held:
(1) A crime was charged in the affidavit as required by GC. 5778 and 12758.
(2) As there was insufficient evidence to sustain she charges in the affidavit that the meat was col-3red and made to appear better than it really was, the verdict and judgment were not sustained by the jvidence.
Judgment reversed.